Exhibit 99.1 MEDIVISION MEDICAL IMAGING LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2008 AND FOR THE YEAR THEN ENDED AND INDEPENDENT AUDITOR'S REPORT INDEPENDENT AUDITOR'S REPORT To the Board of Directors Medivision Medical Imaging Ltd. We have audited the accompanying consolidated balance sheet of Medivision Medical Imaging Ltd. and subsidiaries (the "Company") as of December 31, 2008, and the related consolidated statement of operations, changes in shareholders' equity and cash flows for the year then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2008, and the results of their operations and their cash flows for the year then ended in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. As discussed in Note 19, on June 24, 2009, to raise additional capital, Ophthalmic Imaging Systems, a subsidiary of the Company, sold to AccelMed 9,633,228 shares and a warrant to purchase up to 3,211,076 shares for an aggregate purchase price of $4,000,000.On May 26, 2010, Ophthalmic Imaging Systems sold to AccelMed 3,581,089 shares and a warrant to purchase up to 1,193,696 shares for an aggregate purchase price of $2,000,000. As discussed in Note 19, on October 21, 2009, the Company completed an Asset Purchase Agreement with Ophthalmic Imaging Systems to sell substantially all the assets of the Company. /s/ Perry-Smith, LLP Sacramento, California August 10, 2010 1 MEDIVISION MEDICAL IMAGING LTD. CONSOLIDATED BALANCE SHEET December 31, 2008 (in thousands of U.S. dollars) ASSETS Current assets: Cash and cash equivalents $ Restricted cash Accounts receivable: Trade, net Other accounts receivable Inventories Total current assets Non-current assets: Property and equipment, net Goodwill and other intangible assets Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term bank credit and other current liabilities $ Trade payables Other accounts payable Total current liabilities Long-term liabilities: Long-term loans, net of current maturities Long-term employee benefits 64 Total long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Equity attributable to equity holders of the parent: Ordinary shares of NIS 0.1 par value each; authorized – 10,000,000 shares; issued and outstanding – 8,484,872 Additional paid-in capital Capital reserve ) Foreign currency translation differences 67 Accumulated deficit ) Minority interest Total equity Total liabilities equity $ The accompanying notes are an integral part of these consolidated financial statements. 2 MEDIVISION MEDICAL IMAGING LTD. CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2008 (in thousands of U.S. dollars, except per share data) Sales $ Cost of sales Gross profit Operating expenses: Research and development expenses Selling and marketing expenses General and administrative expenses Total operating expenses Operating loss ) Financial income 73 Financial expenses ) Loss before other loss ) Other loss, net ) Loss before taxes on income ) Income tax expense ) Net loss for the year ) Attributed to: Equity holders of the parent ) Minority interest ) $ ) Basic loss per share $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 MEDIVISION MEDICAL IMAGING LTD. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY For the Year Ended December 31, 2008 (in thousands of U.S. dollars) Attributable to Equity Holders of the Parent Share Capital Additional Paid-In Capital Capital Reserve Foreign Currency Translation Differences Accumulated Deficit Total Minority Interests Total Equity Balance, January 1, 2008 $ $ $ ) $ $ ) $ $ $ Convertible loan converted into shares 50 Total comprehensive loss ) Warrants, equity component of convertible loans issued by subsidiary and exercise of options into common stock of a subsidiary ) Cost of share-based payment 56 56 17 73 Balance, December 31, 2008 $ $ $ ) $
